PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/617,779
Filing Date: 27 Nov 2019
Appellant(s): WATANABE et al.



__________________
David P. Emery
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 7-12 in the ARGUMENT, the Appellant argued with respect to the claim 1 and similar claims in substance: 
“Thus, the virtual vehicle image 50 in the specification is shown based on a ‘current steering angle’, which is in contrast to FIG. 14A of Tayama, which requires that the current steering angle (straight) be changed to a left turning angle….To the contrary, these virtual images show a vehicle following a curved path where the steering angle is constantly changing…The images are based on ‘future steering angles’ to be carried out by the automatic lane change control.” 

In response to Arguments, appellant argued against appellant’s own specification disclosures at FIGS. 6-8 wherein the vehicle image 48 is shown differently from the virtual vehicle image 50. Tayama discloses the claim invention in the same manner as appellant’s specification. 
As shown in Paragraph 0174-0176, the embodiment described in Paragraph 0112-0113, FIGS. 13A-13A and FIGS. 14A-14C are equally applied to a system of Level 1 or a system of Level 2 in which the driver performs steering operations with the automated driving system 2. 
the automatic lane change control. Appellant argued in essence with respect to the automatic lane change control embodiment of Tayama. Appellant ignored Tayama’s manual driving embodiment. The embodiment of FIGS. 14A-14C applied to the automated driving system 2 whose automated degree is Level 3 can be similarly applied to a system of Level 1 or a system of Level 2 wherein the driver performs the steering operations (see Paragraph 0174-0176 of Tayama). Appellant’s contention is defeated by the manual driving embodiment of Tayama. 

A) Manual Driving Embodiment of Tayama where the automated driving system 2 performs manual steering operations in a system of Level 1 or a system of Level 2. 
In the third paragraph of the Page 12 of Argument, appellant alleged “the driver does not change the steering. This is automated control”. These arguments failed to even acknowledge the driver’s steering embodiment in the automated driving system of Tayama.  As shown in Paragraph 0174-0176, the embodiment described in Paragraph 0112-0113, FIGS. 13A-13A and FIGS. 14A-14C are equally applied to a system of Level 1 or a system of Level 2 in which the driver performs steering operations with the automated driving system 2.

Appellant speculated that Tayama’s automated driving system 2 entirely performs automated driving. The automated driving system 2 is capable of being switched from automated driving mode to a manual driving mode by a driver when lane change is necessary where acceleration is required so that it is necessary that the driver performs the steering operations. It is abundantly clear in Tayama that there is Level 1 or Level 2 manual driving embodiment with the automated driving system 2 performing quasi-automated driving with the driver’s steering automated driving system 2 performs an accelerating operation in accordance with a steering and/or braking operation of the driver when lane change or the like is selected by the driver.

Moreover, Tayama teaches in multiple occasions switching of manual mode of operations. Tayama teaches at Paragraph 0004 an automated driving vehicle is capable of switching between automated driving of a vehicle and manual driving by a driver…for helping an occupant be ready and prepared in advance for switching to manual driving and at Paragraph 0009 a travel state of an own vehicle that requires switching to manual driving and at Paragraph 0067 the automated driving control unit 7 performs switching between an automated driving mode and a manual driving mode in accordance with switching operation performed by an occupant. 
Tayama teaches at Paragraph 0175 that the automated driving system 2 performs an accelerating operation in accordance with a steering and/or braking operation of the driver when lane change or the like is selected by the driver. The automated driving system 2 of Level 1 performs steering in accordance with an accelerating and/or braking operation of the driver and performs braking in accordance with steering operation of the driver. Tayama teaches at Paragraph 0056 a quasi-automated-driving system with which the accelerating, steering and braking are performed by a driver in a case of emergency. The steering operation is performed by the driver for the automated driving system 2. Tayama teaches at Paragraph 0176 that the automated driving system 2 of Level 2 performs accelerating while the driver performs steering operations. 
switching to manual driving. 
Accordingly, appellant’s allegation that the steering angle is carried out by the automatic lane change control is unfounded with Tayama’s manual driving control embodiment. When it is necessary to change lanes, the driver performs the steering operation wherein the current steering angle is the driver’s steering angle away from the straight lane 37/37’. Appellant’s speculation that Tayama’s current steering angle is straight is unfounded. 
Tayama teaches at Paragraph 0174 “in the above embodiments, description is provided on the vehicle image display system 1 that is applied to the automated driving system 2 whose automated degree is Level 3 to perform all of accelerating, steering, and braking of an automobile. However, the vehicle image display system of the present invention can be similarly applied as well to a system of Level 1 to automatically perform any of accelerating, steering and braking and a system of Level 2 to automatically perform a plurality of operations among accelerating, steering and braking. Tayama teaches at Paragraph 0175 that the automated driving system 2 performs an accelerating operation in accordance with the steering operation of the driver. Tayama teaches at Paragraph 0176 that the automated driving system 2 of Level 2 performs accelerating while the driver performs steering operations. 
According to the embodiments of Paragraph 0174-0176, the embodiments in FIGS. 14A-14C and Paragraph 0112-0113 with respect to the vehicle image display system 1 applied to the automated driving system 2 can be similarly applied to the automated driving system 2 of Level 1 or the automated driving system 2 of Level 2 wherein the steering operations are performed by the driver. 

B) Appellant’s argument that the steering angle being constantly changed is unfounded. Appellant’s argument that Tayama’s virtual images are not based on current steering angle is unfounded. 
On the outset, appellant alleged that the current steering angle of Tayama is straight. This argument is in contradiction with the argument that the steering angle is constantly changed (along the new travel course). 
With respect to the steering angle of Tayama being constantly changed, appellant speculated that the steering angle of Tayama changes every instantaneous time point within a time period when the actual vehicle 40 follows the travel course 44/44’/44”. However, such argument is flawed for the following reasons.  
As shown in Paragraph 0174-0176, the embodiment described in Paragraph 0112-0113, FIGS. 13A-13A and FIGS. 14A-14C are equally applied to a system of Level 1 or a system of Level 2 in which the driver performs steering operations with the automated driving system 2. When the driver performs steering operations in order to pass the front vehicle by changing lanes, the driver does not and cannot change the steering angle every millisecond of the entire time period of passing the front vehicle. 
Appellant’s allegation that the steering angle is constantly changed in Tayama is unfounded with the manual steering embodiment of Tayama. The steering angle cannot be constantly changed every millisecond or constantly changed as alleged by appellant as appellant’s argument does not make sense. Even with a complete automated driving, the steering angle or the steering direction does not instantaneously change. The steering commands cannot not issued every instantaneous time point of the entire period of passing the front vehicle. The steering commands are not issued every millisecond of the time period with the automated 
With the driver’s manual steering operations, the disclosures at Paragraph 0112-0113 in relation to FIGS. 13A-13D also apply to one particular instantaneous steering angle of the vehicle 40 at a position of the travel route 44” as shown in the FIGS. 14A-14C which is at least maintained for a few milliseconds. The examiner maps one particular instantaneous steering angle to the claimed current steering angle. The examiner relied upon Tayama’s embodiment that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applies to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A. 
The own vehicle 40 is thus not traveling straight as appellant alleged/speculated. FIG. 14A clearly shows that the virtual image 46” represents a state of the vehicle at a position where the vehicle would travel by maintaining a current/instantaneous steering angle when the vehicle 40 actually follows the travel course 44” with the steering operation being performed by the driver. When the travel course 44” is actually followed by the vehicle 40, the unscheduled travel lane 44” is now the travel lane 44” actually travelled by the vehicle 40 as Tayama clearly teaches at Paragraph 0113 that the own vehicle is displayed to gradually approach the virtual images. The vehicle is no longer traveling straight as appellant alleged. The virtual images are approached by the own vehicle based on current steering angle of the own vehicle, the current steering angle of the own vehicle is maintained, in particular when the own vehicle travels along the lane 45’. 
In the last paragraph of page 11 of Argument, appellant alleged “absent is any support that these would be at a current steering angle of the picture image 40 of the own vehicle.” 
Appellant failed to recognize that the claim 1 only recites “a virtual vehicle image”. It is sufficient for one particular virtual image of Tayama be mapped to the claimed virtual vehicle image. Appellant attempted to map a plurality of virtual vehicle images to the claimed one particular virtual image. Such arguments are irrelevant as the examiner maps Tayama’s one particular virtual vehicle image to the claimed virtual vehicle image. 
Tayama’s manual steering embodiment applied to FIGS. 14A-14C during the lane change draws in parallel with appellant’s own disclosures at FIGS. 6-8 of the specification. Tayama teaches the claim invention in the same manner as appellant’s specification. 
Appellant alleged in the last paragraph of Page 11 of Argument that “as these images are displayed, they are displayed at three different positions along a constantly changing steering angle to perform the lane change.” Appellant failed to recognize that the current steering angle does not have to be maintained for the entire period of passing the front obstacle vehicle. It is sufficient for Tayama to maintain the steering angle for at least one of the discrete set of time periods during the entire period of passing the front obstacle vehicle. The current steering angle is only maintained in order to follow the intended travel direction indicated by one of the virtual vehicle images. The current steering angle can be changed a few times during the entire period of passing the front obstacle vehicle. The claim limitation of the current steering angle is met at least because one particular virtual image represents the current intended direction of the own vehicle 40 in Tayama. 

C) Appellant’s arguments of future steering angles are unfounded. 
future positions of the vehicle when an automated lane change occurs”. 
By the term “future”, Appellant argues against appellant’s own specification disclosure. For example, appellant’s specification discloses at Paragraph 0098-0099 that the periphery monitoring system 100 displays the virtual vehicle image 50 that provides the driver with the display the display in such a manner that the driver can intuitively recognize a future moving position of the vehicle 1, a future orientation of the vehicle 1, and a future positional relationship between the vehicle 1 and the object to watch for…..by displaying afterimages of the virtual vehicle image 50, the driver can intuitively and more easily recognize how the vehicle 1 will move in the future. According to appellant’s specification, the angles between the virtual vehicle images and the old travel course form the future steering angles. 
Appellant argues that Tayama’s angles between the virtual vehicle images and the old travel course forms future steering angles. These arguments are irrelevant in light of appellant’s own specification disclosures.  
Appellant argues that the angle between the Tayama’s virtual vehicle and the old travel course (straight) forms a steering angle of the actual vehicle 40 and is interpreted as a future steering angle. However, appellant failed to recognize that steering angle of the claim invention refers to the steering angle of the actual vehicle as opposed to the angles between the virtual images and the old travel course. 
In Tayama, the steering angle of the actual vehicle 40 is manually made by the driver to approach the angle between the virtual vehicle and the old travel course. The driver does not 
Appellant misinterpreted Tayama’s teaching in relation to the claim invention without regards to appellant’s own specification disclosure. Tayama teaches at FIGS.  14A-14C in the same manner as appellant’s embodiment at FIG. 8. Appellant’s virtual images are also based on future steering angle(s) represented by the virtual vehicle image 50 of FIG. 8. Tayama’s current position of the real vehicle 40 at FIG. 14A is shown in the same manner as that of the vehicle 48 in appellant’s FIG. 8. Tayama’s virtual vehicle 461” in FIG. 14A is shown in the same manner as appellant’s virtual image 50 in FIG. 8. The virtual vehicle 461” represents the driver’s intended traveling direction and is the current steering angle of the own vehicle 40 allowing the driver to steer toward the virtual vehicle image. 
If the driver were to steer straight toward the front obstacle vehicle, the driver would not be able to travel along the new travel course 44/44’/44”. Appellant’s arguments are flawed. 
Tayama teaches at Paragraph 0111 that the symbol image may be displayed respectively for appropriate periods of time. Tayama teaches that the actual vehicle 40 gradually approaches the symbol image (the virtual vehicle image) while the virtual vehicle image is displayed for appropriate periods of time. This allows the actual vehicle 40 to be travelled toward the virtual vehicle image during the appropriate periods of time. 
The examiner asserts that the disclosures at Paragraph 0112-0113 in relation to FIGS. 13A-13D also apply to at least one particular instantaneous steering angle of the vehicle 40 at a position of the travel route 44” as shown in the FIGS. 14A-14C in view of the manual steering 
Tayama shows at Paragraph 0113 that the own vehicle is displayed to gradually approach the virtual images 464 o4 464’ on the respective screens. The examiner relied upon Tayama’s embodiment that the own vehicle 40 is caused to actually travel as following the travel course 44/44’ which also applies to the travel course 44” according to the disclosure at Paragraph 0115 in relation to FIG. 14A. Actually traveling following the new travel course to gradually approach the virtual image reveals that the new travel course indicates the current steering angle operated by the driver. The current steering angle is maintained at least for a period of time as Tayama teaches at Paragraph 0111-0112 that the virtual symbol images are displayed for appropriate periods of time when the actual vehicle 40 travels along the travel course 44/44’/44” to gradually approach the virtual vehicle image. 
Moreover, when the actual vehicle 40 travels along the lane 45/45’ in FIG. 12D/13D/14C, it is not necessary for the driver to steer away from the lane 45/45’ at least for a period of time before steering into the straight lane 38/38’ in order to pass the front obstacle vehicle in the lane 38/38’ where acceleration is required to pass the obstacle. When the own vehicle 40 travels along the straight lane 45/45’ in FIGS. 12D/13D/14C, the steering angle of the own vehicle 40 is maintained to gradually approach the virtual vehicle image. 
Additionally, FIG. 14A clearly shows that the virtual image 46” represents a state of the vehicle at a position where the vehicle would travel by maintaining a current steering angle by the driver when the vehicle 40 actually follows the travel course 44” with a steering operation being performed by the driver. When the travel course 44” is actually followed by the vehicle 40, the unscheduled travel lane 44” is now the travel lane 44” actually travelled by the vehicle 40 as Tayama clearly teaches at Paragraph 0113 that the own vehicle is displayed to gradually approach the virtual images. The description for this embodiment of the automated driving applies equally to the embodiment of the automated driving system 2 with quasi-automated driving with the driver’s manual steering. Appellant’s argument that the current steering angle has no correlation with the virtual images shown in Tayama is defeated by the disclosure of Tayama at Paragraph 0113 in relation to the manual steering embodiment of Tayama disclosed at Paragraph 0174-0176. 

D) Appellant’s allegation that the actual vehicle 40 is traveling straight along the old travel course 37’ or the lane 38’ is unfounded. 
In the last paragraph of Page 9 of Argument, appellant argues that “the virtual vehicle image 50 in the specification is shown based on a current steering angle, which is in contrast to FIG. 14A of Tayama, which requires that the current steering angle (straight) be changed to a left turning angle. 
Appellant misinterpreted Tayama’s prior steering angle (traveling straight along the path 37/37’) as the current steering angle. However, when it is necessary to change lanes in order to 
Appellant relies upon FIG. 14A solely for the arguments’ sake without consideration of the overall disclosure of Tayama. When the actual vehicle 40 travels along the lane 45/45’ in FIG. 12D/13D/14C, it is not necessary for the driver to steer away from the lane 45/45’ at least for a period of time before steering into the straight lane 38/38’ in order to pass the front obstacle vehicle in the lane 38/38’ where acceleration is required to pass the obstacle. In a non-limiting example, when the own vehicle 40 travels along the straight lane 45/45’ in FIGS. 12D/13D/14C, the steering angle of the own vehicle 40 is maintained to gradually approach the virtual vehicle image. 

Even if appellant were to rely upon FIG. 14A alone, the current steering angle at FIG. 14A has been changed by the driver to steer the actual vehicle 40 out of the old course 37’ in order to follow the direction of the virtual vehicle image. 
Tayama shows at Paragraph 0113 that the own vehicle is displayed to gradually approach the virtual images 464 o4 464’ on the respective screens. This sentence clearly shows that the actual vehicle 40 is now traveling on the new travel course 44’/44” as opposed to the old travel course 37’. This embodiment applies to FIG. 14C wherein the own vehicle 40 is displayed to gradually approach the virtual image 463” on the respective screens. When the own vehicle 40 gradually approach the virtual image, the virtual image represents a state of the actual vehicle 40 at a position where the actual vehicle 40 would continue traveling by maintaining a current steering angle that represents a driver’s current intended traveling direction of the actual vehicle 
Tayama further teaches that the current steering angle of the own vehicle 40 is not straight at any time point during the lane change as appellant alleged, at the moment when the driver steers the own vehicle 40 out of the lane 38’. Tayama clearly teaches at Paragraph 0108 changing orientation of the vehicle body as being similar to the actual vehicle along the travel course of the symbol image 44’/44”. Tayama shows at Paragraph 0113 that the own vehicle is displayed to gradually approach the virtual images 464 o4 464’ on the respective screens. The actual vehicle 40 was traveling straight along the old course 37’ or the lane 38’ before the lane change and travels along the new course 44/44’/44” under the driver’s steering commands in the manual steering embodiment of Tayama. The actual vehicle 40 is steering away from the old course 37’ and actually travels along the new travel course 44’/44” in order to avoid the front obstacle vehicle.  
Appellant’s argument that Tayama’s current steering angle as being straight (which is a previous steering angle) at any instantaneous time point during the actual vehicle 40 travels along the travel course 44’/44” is simply unfounded. 
Appellant speculated that the travel course 44’/44” of Tayama must necessarily be a curved path where the tangent direction of the travel course constantly changes at every position and at every instantaneous time point of the entire time period of passing the front obstacle vehicle. Appellant speculated that Tayama’s actual vehicle 40 must change steering angle at any time point of the entire period of passing the front obstacle vehicle. Tayama never disclose any such curved travel path that the driver changes steering angle every instantaneous time point during the entire period of passing the front obstacle vehicle. 
infinitely many times in practice when the actual vehicle 40 travels along the travel course 44’/44” in order to pass the front obstacle vehicle. 
Appellant speculated that the vehicle 40 of Tayama follows a curved path where the steering angle is constantly changing. Such allegation is unfounded in Tayama’s manual mode of operation where the driver does not and cannot issue commands for changing the steering angle infinitely many times, e.g., every millisecond along the new travel course 44’/44”. In a manual mode of operation, it is sufficient for the driver to change steering angles a few times in order to pass the obstacle vehicle in front of the vehicle 40. For example, the driver may first steer away from the old travel course 37’ with a first steering angle and then steer into the lane 45’ with a second steering angle. The driver may steer away from the lane 45’ with a third steering angle and then steer into the lane 38’ with a fourth steering angle after passing the obstacle vehicle. This is the most commonly used practice for a driver to pass the front obstacle vehicle. 
In Tayama FIG. 14A, the actual vehicle 40 traveling alone the new course 44’/44” does not continue traveling along the old course 37’ as appellant alleged. The actual vehicle 40 steers away from the straight course 37’ and now travels along the new travel course 44’/44” with the driver’s consecutive steering operations as anybody would do when trying passing the front obstacle vehicle. The driver at least first operates the steering wheel and provides the current steering direction at an angle away from the straight line. The vehicle 40 follows the driver’s steering instructions without changing the current steering angle at least for a period of time as shown in FIG. 14A. It makes senses that the driver changes the steering angles at discrete number of times when passing the front obstacle vehicle. For example, when the actual vehicle the actual vehicle 40 maintains a current steering angle along the lane 45’ in order to allow the actual vehicle 40 traveling along the lane 45’. At the time points when the actual vehicle 40 maintains along the lane 45’, the virtual vehicle displayed represents a state of the actual vehicle 40 a position where the vehicle 40 would continue traveling by maintaining a current steering angle that represents a driver’s current intended traveling direction of the vehicle, without changing the current steering angle. The actual vehicle 40 is traveling straight in the alternative lane 45’ in order to pass the front obstacle vehicle, even if the virtual vehicle were not approached by the actual vehicle 40. When the virtual vehicle is approached by the actual vehicle 40, the current steering angle of the actual vehicle 40 coincides with the virtual vehicle’s orientation angle at any position of the vehicle along the new travel course 44/44’/44”. 
When the actual vehicle 40 passes the front obstacle vehicle, the driver may then change the steering angle so as to steer away from the lane 45’ and steer into the lane 38’. This is the practice of every driver when trying to passing the front vehicle. 
The virtual vehicle image 461” shown in FIG. 14A of Tayama is based on a current steering angle in the same manner as appellant’s specification at FIG. 8, which represents a state of the vehicle 40 at a position where the vehicle would continue traveling by maintaining a current steering angle formed by the angle between the virtual vehicle image 461” and the previous travel course 37’. The current steering angle represents a driver’s current intended traveling direction of the vehicle 40. Tayama further teaches at FIG. 14A that the current steering angle is maintained at least for a period of time without changing the current steering angle since the driver does not change the steering angle every millisecond or change the steering angle at every instance of time. As a common practice, the driver could have changed the steering along the travel course 44” a few times in FIGS. 14A-14C during the entire time period from the start of the lane change to the end of the lane change. Each of the three steering angles in FIGS. 14A-14C is maintained for at least a respective period of time without changing each of the three steering angles for the respective period of time. 
Tayama’s current steering angle is provided by the driver that forms an angle from the straight line and allows the vehicle to travel along the new travel course at a steering angle away from the straight line. The straight line represents the previous travel direction which does not require steering by the driver, as opposed to the current travel direction along the new travel course which requires the driver’s manipulation of the traveling direction allowing the vehicle to be steered out from the old travel course. 
Appellant mapped Tayama’s previous steering angle (traveling straight) to the claimed current steering angle. Such mapping is unfounded. Traveling straight represents the previous traveling direction in Tayama and the current steering angle is represented by the virtual vehicle image 461” shown in FIG. 14A. 

The virtual vehicle image 461” shown in FIG. 14A of Tayama is based on a current steering angle in the same manner as appellant’s specification at FIG. 8, which represents a state of the vehicle 40 at a position where the vehicle would continue traveling by maintaining a current steering angle that represents a driver’s current intended traveling direction of the vehicle 40. Tayama further teaches at FIG. 14A that the current steering angle is maintained at least for a period of time without changing the current steering angle. 

Appellants have specifically interpreted appellant’s own claim invention without regards to the disclosures at FIGS. 7-8 of appellant’s specification. The claim limitations are interpreted based on appellant’s specification, as opposed to appellant’s specific arguments. 
Tayama teaches at FIG. 14A and related disclosures the claim invention in the same manner as appellant’s specification. 
When Tayama’s vehicle 40 actually follows the travel route 44” in FIG. 14A, it means that the vehicle 40 is now steered along the travel route 44”. At least one particular steering angle along the travel route 44” meets the claimed current steering angle. 

Accordingly, at least one steering angle at a position of the virtual vehicle 46” along the travel route 44” meets the claimed current steering angle when the steering is performed by the driver during acceleration when the automated driving system 2 performs the quasi-autonomous driving wherein the driver performs a series of steering operations during acceleration of the vehicle so as to pass the obstacle vehicle. 
FIG. 14A shows one steering angle where the steering operation is performed in relation to the lane change where the own vehicle 40 actually travel as following the travel course 44” and subsequently gradually approaches each of the virtual images 46” in FIGS. 14A-14C. 
Tayama teaches at Paragraph 0176 that when a driver selects an unscheduled travel behavior such as lane change, accelerating operations and (a series of) steering operations are performed. When a steering operation is performed on the vehicle 40 at the intersection point 
Tayama teaches in one embodiment that the vehicle 40 actually travels along the unscheduled travel course 44” requested by the driver as opposed to traveling on the straight travel course 37’ alleged by the appellant. 
Tayama teaches at Paragraph 0175 in the case of performing only accelerating, the automated driving system 2 performs an accelerating operation in accordance with a steering operation of the driver when lane changes is selected by the driver. 
Tayama thus teaches an embodiment that the steering operation is performed by the driver when the lane change is selected by the driver in a quasi-automated-driving system. 
Tayama teaches at Paragraph 0111 that the symbol image may be displayed respectively for appropriate periods of time and at Paragraph 0112-0113 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44, 44’ displayed at the time when lane change starts….the own vehicle is displayed to gradually approach the virtual images and the virtual images can be erased to be absorbed into the respective screens. Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed…..for a certain period of time from starting of lane change with automated driving. These embodiments are similarly applied to the manual steering embodiment as disclosed at Paragraph 0174-0176 of Tayama. 
It is clearly shown based on Paragraph 0112-0113 and Paragraph 0115 and FIG. 14A in relation to the manual steering embodiment that Tayama teaches causing a state of the vehicle 40 following the travel course 44” after the driver selects an unscheduled travel course 44” and the steering operation is performed by maintaining a current instantaneous steering angle that represents a driver’s current intended traveling direction of the vehicle 40.
It is clear that Tayama teaches in one embodiment that the own vehicle 40 actually follows the travel course of the symbol images in relation to FIG. 14A. 
Tayama teaches at Paragraph 0116 that the arrow of the symbol image 44” starts from a front end of the picture image 40 of the own vehicle and is curved along a trajectory on which the own vehicle is previously noticed to travel with automated driving. Tayama teaches at FIG. 16A that the virtual image 46” being displayed on the peripheral image 39 together with the own vehicle image 40, the virtual vehicle image 46” representing in the overhead mode, a state of the vehicle at a position where the vehicle would travel by maintaining a current steering angle 44” in FIG. 14A from the front end of the picture image 40. 
The FIGS. 14A in relation to disclosures relating to FIG. 12A and FIG. 13A has an alternative embodiment that the vehicle 40 actually travels as following the travel course of the symbol image 44” at the time when lane change starts. This is in direct contrast with appellant’s allegation that the vehicle 40 is steering straight in each figures. However, the examiner relied upon the embodiment that the vehicle 40 is actually steering at the travel course 44” as opposed to prior steering angle along the straight lane 37’ in FIG. 14A. 
Tayama teaches at Paragraph 0115 that similarly to the example of FIG. 12B, the symbol image 44” may be continuously displayed…..for a certain period of time from starting of lane change with automated driving and at Paragraph 0112 that the own vehicle may be caused to actually travel as following the travel course of the symbol images 44 or 44’ displayed at the time when lane change starts. 
Additionally, the travel course 44” now followed by the vehicle 40 reflects the steering direction of the vehicle 40 when the driver actually performs a steering operation and its current steering angle in FIG. 4A/4B/4C in the context that the vehicle 40 actually approaches the virtual image 46” so that each of the virtual images will be erased when the vehicle 40 passes each of the positions in FIGS. 4A-4C and the driver’s current steering angle represents the driver’s current intended traveling direction of the vehicle because the unscheduled travel course 44” is now followed the vehicle 40 according to Tayama’s teaching at Paragraph 0177. The vehicle 40 operates in the quasi-autonomous driving mode where the driver performs a steering operation during the required acceleration in order to pass the front obstacle vehicle on the route 37/37’ ahead of the vehicle 40. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIN CHENG WANG/Primary Examiner, Art Unit 2613                                                                                                                                                                                                        
Conferees:
/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613        

                                                                                                                                                                                                /KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.3